DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 6/27/2022. As directed by the amendment: claims 1, 4, 7, and 12 have been amended, claim 13 has been cancelled and no new claims have been added.  Thus, claims 1-12 are presently pending in this application.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “can move” (twice). Examiner recommends that “can move” be replaced with –moves–. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is unclear whether movement (ll.13) is movement of the separator or movement of the reservoir fluid. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Batiste (US 7833186 B1) in view of Cull (US 20090030498 A1). Batiste (US 7833186 B1) hereinafter known as Batiste 186. 

    PNG
    media_image1.png
    202
    671
    media_image1.png
    Greyscale

Annotated Figure 2C of Batiste 186

Regarding Claim 1, Batiste 186 discloses an apparatus and method for optimizing flow in an A-V dialysis graft having a selectable constricted section, and teaches a graft 10 (arterial-venous graft) with adjustable stenosis (part of graft 10 that contains “annular stenosis balloon for adjusting and maintaining”, col.4, ll.52-64) comprising:
a length of tube 12 (polymer tubing) having tube wall (wall of 12) with a central passage 16 (intermediate portion) between an inlet end 16A (converging segment) and an outlet end 16B (diverging segment) (annotated fig.2C);
a flexible barrier 230 (annular balloon, (‘variable stenosis’ described in col.4, ll.34-42), see fig.2C), in the interior of the length of tube 12, that, in a default position (annotated fig.2C), forms a narrowed section (‘reduced diameter’, see col.4, ll.16-21) in the central passage and a stenosis fluid chamber (inside of 12 and outside of 16) between the tube wall (wall of 12) and the flexible barrier 230 (‘variable stenosis’ described in col.4, ll.34-42);
an aspiration port system 410 (injection reservoir, col 4, ll.52-64) (fig.4) comprising:
a port reservoir 430 (puncture resistant outer wall, col.4, ll.65-67 and col.5, ll.1-15), accessible through a needle entry seal 440 (puncturable, self-sealing, pressure resistant top, col.4, ll.65-67 and col.5, ll.1-15) (fig.4), that is configured to contain port reservoir fluid (‘fluid’, see col.4, ll.65-67 and col.5, ll.1-15);
the needle entry seal 440 configured for needle 610 (needle) access to the port reservoir to remove fluid from or add fluid to the port reservoir (fig.4, 6A-6C; col.4, ll.65-67 and col.5, ll.1-15);a channel 420 (catheter) in fluid communication with the stenosis fluid chamber 12, the stenosis fluid chamber 12 containing stenosis fluid chamber fluid (fig.4, 6A-6C; col.4, ll.65-67 and col.5, ll.1-15);
the flexible (‘variable’) barrier 230 is biased to the default narrow position (annotated fig.2C) and,
the flexible barrier 230 moves to increase the diameter (inflated in fig.6A; col.5, ll.16-38) of the narrowed section (narrowed section in fig.6C).
However, Batiste 186 fails to teach a separator between the channel and the port reservoir, wherein the separator can move in a first direction, which adjusts the stenosis to the default position and can move in a second direction which increases a diameter the central passage of the stenosis, such that movement of the separator is limited in the first direction to prevent the stenosis from narrowing beyond the default position. 

    PNG
    media_image2.png
    742
    531
    media_image2.png
    Greyscale

Annotated Figure 4 of Cull

Cull discloses an arteriovenous graft system, and teaches a separator 72 (piston, fig.4; ¶ 87) between the channel (lower compartment of fluid chamber 62; see annotated fig.4 above; ¶ 86) and the port reservoir 62 (fluid chamber), wherein the separator 72 can move in a first direction (NOTE: first direction is down, as depicted in fig.4 in direction of arrow), which adjusts the stenosis to the default position (NOTE: default position is "constricting flow through the arteriovenous graft", ¶ 88, but this does not necessarily mean that flow is closed, simply limited) and can move in a second direction (NOTE: second direction is up, in opposite direction of arrow in figure 4) which increases a diameter the central passage of the stenosis (NOTE: moving the piston 72 up reduces pressure on the arteriovenous graft 12 and increases the diameter of 12), such that movement of the separator 72 is limited in the first direction (NOTE: limited to "constricting flow", ¶ 88. It would be obvious to assume that the graft 12 is still partially open if there is still constricted flow going through it) to prevent the stenosis from narrowing beyond the default position (NOTE: the default position is "constrict[ed] flow", ¶ 88, therefore going beyond constricted flow would be total closure. The device does not go beyond constricted flow. The embodiment that is referred to in this rejection is embodied in ¶ 27 in which "the valve device is partially closed to a first position thereby constricting the arteriovenous graft and reducing blood flow through the graft. The patient is then monitored over a period of time, such as days or weeks, and the valve device may be selectively opened or closed from the first position until arterial steal is minimized. In this embodiment, the valve device is closed an amount sufficient to reduce blood flow through the graft without slowing the blood flow to a point where blood clots may form").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Batiste 186 to have a separator between the channel and the port reservoir, wherein the separator can move in a first direction, which adjusts the stenosis to the default position and can move in a second direction which increases a diameter the central passage of the stenosis, such that movement of the separator is limited in the first direction to prevent the stenosis from narrowing beyond the default position as taught by Cull, for the purpose of providing suitable mechanism for inflating a balloon or to be used to activate any other suitable structure configured to open and close a graft (¶ 16). 

Regarding Claim 3, Batiste 186 as modified by Cull, in which Cull teaches that the separator 72 prevents overfilling of the port reservoir 62 ("the valve device is partially closed to a first position thereby constricting the arteriovenous graft and reducing blood flow through the graft. The patient is then monitored over a period of time, such as days or weeks, and the valve device may be selectively opened or closed from the first position until arterial steal is minimized. In this embodiment, the valve device is closed an amount sufficient to reduce blood flow through the graft without slowing the blood flow to a point where blood clots may form", ¶ 27; NOTE: overfilling of the port reservoir 62 is prevented because the separator stops at ‘the first position’).

Claim 2, 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Batiste (US 7833186 B1) in view of Cull, and further in view of view of Batiste (US 20110015723 A1), hereinafter referred to as Batiste 723. 

Regarding Claim 2, Batiste 186 in view of Cull fails to teach the flexible barrier is formed from rubber. Batiste 723 discloses an adjustable stenosis providing a channel comprising an outer wall and an inner wall. Batiste 723 teaches the flexible barrier 308 (“a stenosis control diaphragm (SCD) 308”, see ¶ 70) is formed from rubber (fig.3; ¶ 76).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Batiste 186/Cull to have the flexible barrier formed from rubber as taught by Batiste 723, for the purpose of selecting a suitable material for allowing the flexible barrier to collapse or narrow and also return to a substantially or fully uncollapsed state (¶ 76).

Regarding Claim 4, Batiste 186 in view of Cull fails to teach that the flexible barrier is biased for the narrow section such that if fluid leaks from the stenosis fluid chamber the narrow section is maintained. Batiste 723 teaches that the flexible barrier is biased for the narrow section (central stenosis 804; the biased (or default) shape is a contracted state, ¶ 119-120) such that if fluid (filler material, ¶ 119-120) leaks from the stenosis fluid chamber the narrow section (central stenosis 804, fig. 8A) is maintained (Abstract; ¶ 102).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Batiste 186/Cull such that the flexible barrier is biased for the narrow section, such that if fluid leaks from the stenosis fluid chamber the narrow section is maintained as taught by Batiste 723, for the purpose of keeping the chamber contracted unless fluid is injected to pressurize the chamber (¶ 119). 

Regarding Claim 5, Batiste 186 fails to teach removing fluid from the port reservoir pulls the separator into the port reservoir, which in turn pulls stenosis fluid chamber fluid into the port reservoir. Cull teaches removing fluid from the port reservoir 62 pulls the separator 72 into the port reservoir 62 (¶ 15, 22), and Batiste 723 teaches stenosis fluid chamber fluid ('filler material', ¶ 14, 19, 102).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device such that removing fluid from the port reservoir pulls the separator into the port reservoir, as taught by Cull, which in turn would pull stenosis fluid chamber fluid into the port reservoir as taught by Batiste 723, for the purpose of evacuating the stenosis of fluids to collapse the balloon of the device, thereby adjusting the dimension of the stenosis as needed during use.

Regarding Claim 6, Batiste 186 in view of Cull fails to teach the amount of diameter increase in the narrow section is related to the amount of fluid removed from the port reservoir. Batiste 723 teaches the amount of diameter increase (‘inflation’ from ¶ 101) in the narrow section (central stenosis 804) is related to the amount of fluid removed from the port reservoir (¶ 101-102).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Batiste 186/Cull to have the amount of diameter increase in the narrow section be related to the amount of fluid removed from the port reservoir as taught by Batiste 723, for the purpose of decreasing the narrowing provided by the stenosis to provide long term dialysis access (¶ 7, 102). 

Regarding Claim 7, Batiste 186 teaches an adjustable stenosis (col.4, ll.52-64, part of graft 10 (hour glass shape) containing the balloon) configured as part of a graft 10 (arterial-venous graft) (col.4, ll.52-64) comprising:
a tube 12 (polymer tubing) having an inner passage having a first diameter (diameter of 16A and 16B (annotated fig.2C above), converging segment and diverging segment diameter) (annotated fig.2C above), the tube 12 having tube wall (wall of 12), a first end 16A (converging segment) and a second end 16B (diverging segment) (annotated fig.2C above);
an inner lumen 16 (intermediate portion) located inside the tube 12 (annotated fig.2C above; col.2, ll.34-42), such that inner lumen 16 has a second diameter (middle of 16 where 16A and 16B meet) that is less than the first diameter (diameter of 16A and 16B) and the inner lumen 16 connect to the wall (wall of 12) (annotated fig.2C);
an aspiration port system 410 (injection reservoir, col 4, ll.52-64) (fig.4), an access port 440 (puncturable, self-sealing, pressure resistant top) (fig.4; col.4, ll.65-67 and col.5, ll.1-15), a channel 420 (catheter, col 4, ll.52-64) (fig.4);
the removal of fluid from the inner lumen reservoir (inside of 12 and outside of 16) changing the diameter of the inner lumen 16 to a third diameter (fig.6A),
the third diameter (fig.6A) between the first diameter (diameter of 16A and 16B) and the second diameter (middle of 16 where 16A and 16B meet).
Batiste 186 fails to teach an inner lumen reservoir, containing inner lumen reservoir fluid, the inner lumen reservoir formed between the tube wall and inner lumen; a first reservoir, containing first reservoir fluid, accessible through an access port; a second reservoir; a channel connecting the inner lumen reservoir and the second reservoir; a separator dividing the first reservoir from the second reservoir, wherein the separator is configured with a maximum amount of movement in one direction to thereby prevent closure of the inner lumen; wherein removing first reservoir fluid from the first reservoir moves the separator which draws inner lumen reservoir fluid out of the inner lumen reservoir and into the aspiration port system. 
Batiste 723 teaches an inner lumen reservoir 624 (‘reservoir’, ¶ 99), containing inner lumen reservoir fluid (filler material, ¶ 99), the inner lumen reservoir 624 formed between the tube wall 616 (outer wall, ¶ 97) and inner lumen 632 (channel, ¶ 97) (fig.6A; ¶ 97, 99). 
Cull teaches a first reservoir 62 (fluid chamber, fig.4; ¶ 86), containing first reservoir fluid ('fluid', ¶ 86); a second reservoir (lower compartment of fluid chamber 62; annotated fig.4); a separator 72 (piston, fig.4; ¶ 87) dividing the first reservoir 62 from the second reservoir (lower compartment of fluid chamber 62; annotated fig.4), wherein the separator 72 is configured with a maximum amount of movement ("partially closed to a first position", ¶ 27) in one direction to thereby prevent closure of the inner lumen ("the valve device is closed an amount sufficient to reduce blood flow through the graft without slowing the blood flow to a point where blood clots may form", ¶ 27). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Batiste 186’s device to include a first reservoir, containing first reservoir fluid; a second reservoir; a separator dividing the first reservoir from the second reservoir, wherein the separator is configured with a maximum amount of movement in one direction to thereby prevent closure of the inner lumen; such that removing first reservoir fluid from the first reservoir moves the separator, as taught by Cull, and to include an inner lumen reservoir, containing inner lumen reservoir fluid, the inner lumen reservoir formed between the tube wall and inner lumen which draws inner lumen reservoir fluid out of the inner lumen reservoir, as taught by Batiste 723, and into Batiste ‘186’s aspiration port system, for the purpose of evacuating the stenosis of fluid to increase the diameter of the contracted portion of the stenosis and expand the fluid flow within the vessel, thereby decreasing pressure through the vessel that is occluded. 

Regarding Claim 8, Batiste 186 discloses the fluid is a liquid (evident by the disclosure of a ‘volume’ which is ‘injected’, col.4, ll.65-67 and col.5, ll.1-15).

Regarding Claim 9, Batiste 186 discloses the inner lumen 16 tapers from the first diameter (diameter of 16A and 16B) to the second diameter (middle of 16 where 16A and 16B meet) (see annotated fig.2C above; ‘smoothly tapering’ in col.4, ll.43-51).

Regarding Claim 10, Batiste 186 discloses the inner lumen 16 comprises a flexible material 230 (annular balloon with properties that allow it to ‘deflate’ and ‘inflate’ (col.5, ll.16-38)), a portion of which is biased to the second diameter (see annotated fig.2C above).

Regarding Claim 11, Batiste 186 teaches the access port 440 is self-sealing and configured to accessed by a needle 610 (needle) (fig.6A-6C; col.4, ll.65-67 and col.5, ll.1-15).

Regarding Claim 12, Batiste 186 teaches a method for adjusting a stenosis diameter in a graft 10 (arterial-venous graft) containing a stenosis (Abstract; col.4, ll.52-64 part of graft 10 (hour glass shape) containing the balloon), the method comprising:
providing a tube 12 (polymer tubing) having an inner passage 16 (reduced diameter intermediate portion) having a first diameter (diameter of 16A and 16B, converging segment and diverging segment diameter) (annotated fig.2C), the tube 12 having tube wall (wall of 12), an inner lumen 16 located inside the tube 12, such that inner lumen 16 has a second diameter (middle of 16 where 16A and 16B meet) that is less than the first diameter and the inner lumen 16 connect to the wall (wall of 12) (annotated fig.2C), and an aspiration port system 410 (injection reservoir) (fig.4);
inserting a needle 610 (needle) attached to a syringe 620 (syringe) into the access port 440 (fig.6A-6C; col.4, ll.65-67 and col.5, ll.1-15);
a default narrowed position (annotated fig.2C) and a less narrowed position (fig.6A) and a channel 420 (catheter) (fig.4); 
injecting fluid (fig.4, 6A-6C; col.4, ll.65-67 and col.5, ll.1-15) through the access port 440 (puncturable, self-sealing, pressure resistant top), 
pushing fluid into the inner lumen reservoir (inside of 12 and outside of 16), 
and narrowing the stenosis (Abstract; col.4, ll.52-64 of B1) to the second diameter (middle of 16 where 16A and 16B meet).
Batiste 186 fails to teach an inner lumen located inside the tube, such that inner lumen has a second diameter that is less than the first diameter and the inner lumen connect to the wall, an inner lumen reservoir, containing inner lumen fluid, the inner lumen reservoir formed between the tube wall and inner lumen, a first reservoir, containing first reservoir fluid, a second reservoir, and a separator dividing the first reservoir from the second reservoir; drawing first reservoir fluid into the syringe through the needle, the drawing of fluid from the first reservoir lowering a pressure in the first reservoir relative to the second reservoir, which moves the separator in a first direction, and draws inner lumen fluid from the inner lumen, which pulls the inner lumen from a default narrowed position to a less narrowed position; injecting fluid through the access port into the first reservoir to increase pressure in the first reservoir, which in turn moves the separator in a second direction, which pushes fluid into the inner lumen reservoir, which narrows the stenosis to the second diameter, wherein the movement in the second direction is limited to prevent the injecting fluid from narrowing the stenosis beyond a default position.
Cull teaches a first reservoir (upper portion of fluid chamber 62, fig.4; ¶ 15, 22), containing first reservoir fluid  ('fluid', ¶ 86), a second reservoir (lower compartment of fluid chamber 62; annotated fig.4), and a separator 72 (piston, fig.4; ¶ 87) dividing the first reservoir (upper portion of fluid chamber 62) from the second reservoir (lower compartment of fluid chamber 62) (fig.4), drawing first reservoir fluid ('fluid', ¶ 86), the drawing of fluid from the first reservoir (upper portion of fluid chamber 62) lowering a pressure in the first reservoir (upper portion of fluid chamber 62) relative to the second reservoir (lower compartment of fluid chamber 62; annotated fig.4), which moves the separator 72 in a first direction (NOTE: first direction is down, as depicted in fig.4 in direction of arrow), moving the separator 72 in a second direction (NOTE: second direction is up, in opposite direction of arrow in figure 4), wherein the movement in the second direction (NOTE: second direction is up, in opposite direction of arrow in figure 4) is limited to prevent the injecting fluid from narrowing the stenosis beyond a default position (NOTE: the default position is "constrict[ed] flow", ¶ 88, therefore going beyond constricted flow would be total closure. The device does not go beyond constricted flow. The embodiment that is referred to in this rejection is embodied in ¶ 27 in which "the valve device is partially closed to a first position thereby constricting the arteriovenous graft and reducing blood flow through the graft. The patient is then monitored over a period of time, such as days or weeks, and the valve device may be selectively opened or closed from the first position until arterial steal is minimized. In this embodiment, the valve device is closed an amount sufficient to reduce blood flow through the graft without slowing the blood flow to a point where blood clots may form").
Batiste 723 teaches inner lumen fluid (filler material, ¶ 99) from the inner lumen 624 (reservoir, ¶ 99), pulling the inner lumen 624 from a default narrowed position to a less narrowed position.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Batiste ‘186’s device to include a first reservoir, containing first reservoir fluid, a second reservoir, and a separator dividing the first reservoir from the second reservoir, drawing first reservoir fluid, the drawing of fluid from the first reservoir lowering a pressure in the first reservoir relative to the second reservoir, which moves the separator in a first direction, as taught by Cull, to insert a needle attached to a syringe into the access port (as taught by Batiste 186) and to include inner lumen fluid from the inner lumen, pulling the inner lumen from a default narrowed position to a less narrowed position to draw first reservoir fluid into the syringe through the needle, the drawing of fluid from the first reservoir lowering a pressure in the first reservoir relative to the second reservoir, to move the separator and draw inner lumen fluid from the inner lumen, to pull the inner lumen from a default narrowed position to a less narrowed position as taught by Batiste 723, for the purpose of evacuating the stenosis of fluid to increase the diameter of the contracted portion of the stenosis and expand the fluid flow within the vessel, thereby decreasing pressure through the vessel that is occluded; and such that injecting fluid through the access port (as taught by Batiste 186) into the first reservoir would increase pressure in the first reservoir, which in turn would move the separator in a second direction, which would push fluid into the inner lumen reservoir (as taught by Batiste 186), which would narrow the stenosis to the second diameter, wherein the movement in the second direction is limited and would prevent the injecting fluid from narrowing the stenosis beyond a default position, as taught by Cull, for the purpose that the valve device may be selectively opened or closed from the first position until arterial steal is minimized, and additionally so that the valve device is closed an amount sufficient to reduce blood flow through the graft without slowing the blood flow to a point where blood clots may form (¶ 27). 

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to the objection of the Abstract have been considered and the objection is withdrawn. 

On pages 15 of the Applicant’s remarks, the Applicant argues that “The inventor of the claimed innovation recognized the need to prevent clotting.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “prevent clotting”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On page 18 of the Applicant’s remarks, the Applicant argues that “The Applicant objects to the Examiner's assertion that it would be obvious to modify Cull to include a limitation on travel to prevent overfilling when neither the Cull reference nor the Batiste reference teach this feature. The only teaching from this appears to be the Applicant's own patent application and the undersigned is concerned that the Examiner may be using hindsight to build the Applicant's invention.” In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant’s arguments with respect to claims 1, 7, and 12 have been considered but are moot in view of the new ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 16-17 of the Applicant’s remarks, the Applicant amended claims 1, 7, and 12, and argued that claims 2-6 and 8-11 depend from claims 1 and 7 and so at least similarly distinguish over the asserted combination of references.

However, the Examiner respectfully disagrees, and asserts that the amended claims 1, 7, and 12 can be overcome in light of the previously mentioned prior art, Batiste (US 7833186 B1), Batiste (US 20110015723 A1), and Cull (US 20090030498 A1), as discussed above. Additionally, since claims 2-6 and 8-11 depend from claims 1 and 7, they are similarly rejected as claims 1, 7, and 12.

On pages 16 of the Applicant’s remarks, the Applicant argues that for claim 1,
There is no teaching in the Cull reference of a separator structure which limits travel of the separator in one direction to prevent over narrowing of the inner lumen of the stenosis.
There is no stop or limitation on the piston's travel to maintain a valve partially open at a desired stenosis diameter. If the Cull system were integrated into the Batiste reference, the doctor would be left to guess as to the actual diameter of the stenosis.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that:
There is a teaching from Cull of a separator structure 72 (piston, fig.4; ¶ 87) which limits travel of the separator 72 in one direction to prevent over narrowing of the inner lumen of the stenosis (NOTE: the default position is "constrict[ed] flow", ¶ 88, therefore going beyond constricted flow would be total closure. The device does not go beyond constricted flow. The embodiment that is referred to in this rejection is embodied in ¶ 27 in which "the valve device is partially closed to a first position thereby constricting the arteriovenous graft and reducing blood flow through the graft. The patient is then monitored over a period of time, such as days or weeks, and the valve device may be selectively opened or closed from the first position until arterial steal is minimized. In this embodiment, the valve device is closed an amount sufficient to reduce blood flow through the graft without slowing the blood flow to a point where blood clots may form").
There is a limitation on the piston's travel to maintain a valve partially open at a desired stenosis diameter (see ¶ 27, “the first position” which opens the stenosis diameter to “an amount sufficient to reduce blood flow through the graft without slowing the blood flow to a point where blood clots may form”).

On pages 17 of the Applicant’s remarks, the Applicant argues that for claim 7,
For the reasons discussed above, the Cull reference, which is relied upon for teaching the separator, does not teach these features, and it is submitted that claim 7 is allowable over the prior art.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 7 under 35 U.S.C 103 as discussed above that:
See response to arguments for claim 1, above.

On pages 17 of the Applicant’s remarks, the Applicant argues that for claim 12,
For the reasons discussed above, the Cull reference, which is relied upon for teaching the separator, does not teach these features, and it is therefore submitted that claim 12 is also allowable over the prior art.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 12 under 35 U.S.C 103 as discussed above that:
See response to arguments for claim 1, above.

On pages 17 of the Applicant’s remarks, the Applicant argues that,
Neither the prior art Batiste reference nor the Cull reference discuss limiting travel of the separator.
A doctor would be left with a system that prevents him from controlling the minimum diameter of the stenosis and this can result in the graft clotting due to the stenosis diameter being too small, or having steal, from the stenosis diameter being too large.

However, the Examiner respectfully disagrees:
See Examiner response to arguments for claim 1(a), above.
See Examiner response to arguments for claim 1(a) and 1(b), above.

Applicant argues on page 16-17 that the prior art fails to disclose “the separator can move in a first direction, which adjusts the stenosis to the default position and can move in a second direction which increases a diameter the central passage of the stenosis, such that movement of the separator is limited in the first direction to prevent the stenosis from narrowing beyond the default position” as recited in amended claims 1, 7, and 12. 

The Examiner disagrees as for the reason set forth in the rejection above, noting the amended rejection to elucidate the Office interpretation of the structure found within the prior art. It is specifically noted that the amended language that “the separator can move in a first direction, which adjusts the stenosis to the default position and can move in a second direction which increases a diameter the central passage of the stenosis, such that movement of the separator is limited in the first direction to prevent the stenosis from narrowing beyond the default position” is interpreted as reasonably broad enough to still be met by the structural recitations within Cull, and that such would need to be further limited with structural terms to distinguish therefrom.
Therefore, all claimed limitations are met by the prior art of Cull, Batiste’186, and Batiste ‘723, as interpreted above in light of the Amendment.

Applicant’s arguments with respect to claims 1, 7, and 12 have been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781  

/QUANG D THANH/Primary Examiner, Art Unit 3785